DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR20120063201,
KR20120063201 discloses the use of a sound damping device comprising: a sound damper (11) that includes a contact surface configured to contact with a vibration member (4) and that includes a through-hole having a first opening formed on the contact surface; and a support member (8,10,) coupled to the sound damper (11) to support the sound damper (11) and cause the vibration member and the contact surface to come into contact with each other, the support member including an air hole that is connected to the through-hole of the sound damper and that penetrates through the support member (see figure 2); wherein the sound damper (11)  further includes a supporting surface on an opposite side of the contact surface, and the through-hole further has a second opening formed on the supporting surface (see figure 1), and the air hole communicates with the through-hole via the second opening; wherein the sound 
KR20120063201 not disclose the use of a sound detector.
Tanaka discloses the use of a vibration detector configured to detect vibrations (column 4, lines 27-27).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the device as disclosed in KR20120063201 to include the vibration detector as disclosed in Tanaka in order to provide a control means for sound.

4.	 Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837